Citation Nr: 0806995	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ovarian 
hemorrhagic cysts.

2.  Entitlement to service connection for internal 
hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected history of bilateral shoulder 
instability with degenerative changes.

4.  Entitlement to an initial compensable evaluation for 
service-connected irritable bowel syndrome (IBS).

5.  Entitlement to an initial compensable evaluation for left 
wrist and thumb ganglion cysts.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to July 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by which the RO denied 
entitlement to service connection for IBS and internal 
hemorrhoids and granted service connection for, inter alia, 
the other disabilities at issue herein.  Regarding the 
latter, the veteran is contesting the initial ratings 
assigned.  

During the course of this appeal, the RO granted an increased 
rating for the service-connected bilateral shoulder 
disability.  Although each increase represents a grant of 
benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

The issue of entitlement to an initial compensable evaluation 
for left wrist and thumb ganglion cysts is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from right 
ovarian hemorrhagic cysts.

2.  The veteran is not shown to be suffering from internal 
hemorrhoids. 

3.  The service-connected bilateral shoulder instability with 
degenerative changes is manifested by no more than X-ray 
evidence of degenerative changes without limitation of 
motion.

4.  The service-connected IBS is manifested by no more than 
moderate symptomatology with abdominal distress.


CONCLUSIONS OF LAW

1.  Right ovarian hemorrhagic cysts were not incurred in or 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Internal hemorrhoids were not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral shoulder instability with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5010-
5203 (2007).

4.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the veteran's service-
connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice as 
contemplated by the Court in Dingess was provided in March 
2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.

Here, the VCAA duty to notify has not been satisfied with 
respect to the notice elements outlined in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
November 2005 statement of the case included notice of all 
relevant provisions, and the veteran, being represented, has 
had ample opportunity to seek clarification with her 
representative.  At no time did she express confusion or lack 
of comprehension regarding the relevant rating criteria.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, two relevant and comprehensive VA medical 
examinations were provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has had no relevant post-
service medical treatment.  All service medical records have 
been associated with the record.  The Board notes that the 
veteran declined the opportunity to present testimony before 
the Veterans Law Judge.  The veteran was afforded VA medical 
examinations in February 2005 and February 2006.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Right ovarian hemorrhagic cysts

The veteran's service medical records reflect a diagnosis of 
right ovarian hemorrhagic cysts, which appear to have 
resolved soon thereafter, as apparent from a December 2003 
examination report indicating only a history of ovarian 
hemorrhagic cysts.

A February 2005 VA general medical examination report 
reflects that the veteran's right ovarian hemorrhagic cysts 
had resolved and that the most recent ultrasound findings, in 
2004, were negative for right ovarian cysts.  In addition, 
the examiner noted that ovarian cysts were not an aberrancy 
for menstruating women. 

Pursuant to the foregoing, service connection for the claimed 
right ovarian hemorrhagic cysts is not warranted.  Initially, 
the Board notes that such cysts appear to be a normal 
phenomenon and do not constitute a disability.  Service 
connection is only warranted to compensate veteran's for 
actual disabilities.  38 C.F.R. § 3.303.  Next, the Board 
observes that in the veteran's case, the right ovarian 
hemorrhagic cysts have resolved.  The granting of service 
connection requires the presence of a current disability.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).  Because the veteran is not shown to be 
suffering from right ovarian hemorrhagic cysts, service 
connection for that claimed disability cannot be granted.  
Id.; 38 C.F.R. § 3.303.

The preponderance of the evidence weighs against the 
veteran's claim.  Pursuant to a comprehensive medical 
examination in February 2005, a VA examiner opined that the 
veteran did not have right ovarian hemorrhagic cysts.  There 
is no medical evidence to the contrary.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Internal hemorrhoids

Late in the veteran's service, she asserted a history of 
hemorrhoids since 2001.  Objective findings indicated that 
hemorrhoids were not a current disability.  On February 2005 
VA general medical examination, the veteran asserted that she 
suffered from internal hemorrhoids.  However, the examiner 
indicated that such were subjectively reported without 
current evidence of bleeding.  The veteran declined a 
flexible sigmoidoscopy.  

On VA examination in February 2006, the examiner indicated 
that there were no external hemorrhoids, and made no remarks 
regarding internal hemorrhoids, as the veteran declined the 
appropriate examination.

Because the evidence regarding internal hemorrhoids in 
service is scant and because there is no evidence of internal 
hemorrhoids late in the veteran's service or on VA general 
medical examination, service connection for internal 
hemorrhoids is denied.  A prerequisite to service connection 
is the presence of a current disability.  38 C.F.R. § 3.303; 
Gilpin, supra.  Because no internal hemorrhoids are not now 
shown, service connection for the claimed condition cannot be 
granted.  Id.  

The Board emphasizes that the veteran's lack of cooperation 
with the requests of the VA examiners do not serve to bolster 
her claim of entitlement to service connection for internal 
hemorrhoids.  VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran herself.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The preponderance of the evidence weighs against the 
veteran's claim.  Pursuant to a comprehensive medical 
examination in February 2005, a VA examiner found no internal 
hemorrhoids.  There is no medical evidence to the contrary.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Bilateral shoulder instability with degenerative changes

The veteran's service-connected bilateral shoulder 
instability with degenerative changes has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 5010-5203.  38 C.F.R. § 4.71a, see also 
38 C.F.R. § 4.20.  

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  Diagnostic Codes 5003 
and 5010 specify that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of two or more major 
joints and a 20 percent rating for involvement of two or more 
major joints with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

For the purposes of rating disability from arthritis, VA 
regulations consider the shoulder to be a major joint.  See 
38 C.F.R. § 4.45(f)(2007).  

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  Or the disability 
can be rated on impairment of function of the contiguous 
joint.  The assigned percentages are the same for the major 
and minor extremities.  See 38 C.F.R. § 4.69 (2007) (a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major).

On February 2005 VA general medical examination, the veteran 
reported treating bilateral shoulder pain with an over-the-
counter analgesic.  She had flare-ups when overworking her 
shoulders at the gym.  The veteran reported being right-hand 
dominant.  The only surgical intervention of the shoulders 
occurred in January 2001 when she had a left thermal capsular 
shift done arthroscopically.  The veteran denied using 
shoulder braces or other devices.  She reported right 
shoulder instability but indicated that left shoulder 
instability was far worse.  Objectively, there was full range 
of motion of the shoulders and neurovascular tests were 
intact.  The examiner diagnosed left shoulder instability 
status post thermal scapular repair with current evidence of 
minimal degenerative changes at the left acromioclavicular 
joint without pain, weakness, or fatigability and right 
shoulder instability with minimal degenerative changes at the 
acromioclavicular joint with full range of motion without 
weakness or fatigability.

On February 2006 VA orthopedic examination, the veteran 
complained of bilateral shoulder pain radiating into her 
upper arms.  She indicated that left-sided pain was a five on 
a scale of one to ten.  Right-sided pain was a four on the 
same scale.  She asserted that the pain disrupted her sleep.  
There was marked grinding and crepitus, particularly on the 
left, which was not a regular finding for someone of the 
veteran's age, according to the examiner.  The examiner noted 
that the veteran displayed full bilateral shoulder range of 
motion and shoulder strength was five out of five.  There was 
no atrophy or muscle wasting.  There was tenderness to 
palpation along the acromioclavicular areas bilaterally, left 
greater than right.  There was profound crepitus at the left 
side and less on the right to palpation.  The examiner 
diagnosed left shoulder instability status post thermal 
scapular repair with minimal degenerative changes at the 
acromioclavicular joint and subjective complaints of 
increased pain and fatigability without weakness and right 
shoulder instability with minimal degenerative changes, 
weakness, or fatigability.  The examiner notes that he was 
unable to opine without resort to speculation regarding any 
additional loss of joint function with limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Indeed, the veteran noted that she 
was unable to site any cause of flare-ups of the shoulders.

Under Diagnostic Code 5203, neither shoulder joint in itself 
would warrant a compensable evaluation because there is no 
loose movement or malunion of the clavicles or scapulae.  
Under Diagnostic Code 5003, because there is no evidence of 
limitation of motion of either shoulder and because there is 
no evidence of occasional incapacitating exacerbations of 
either shoulder, a 10 percent evaluation is warranted for X-
ray evidence of arthritis of two or more major joints, 
namely, the shoulders.  See also 38 C.F.R. § 4.45(f), 4.71a, 
Diagnostic Code 5010.  

The Board observes that no other diagnostic code relevant to 
the shoulders is applicable herein.  Diagnostic Code 5200 
(ankylosis of scapulohumeral articulations), Diagnostic Code 
5201 (limitation of motion of the arm), and Diagnostic Code 
5202 (other impairment of the humerus) are the only remaining 
provisions dealing with the shoulders, and the veteran does 
not suffer from any of the disabilities they represent.  See 
38 C.F.R. § 4.71a.  

The Board also observes that at no time during the appellate 
period did the veteran's shoulders exhibit nonunion with 
loose movement of the clavicles or scapulae (Diagnostic Code 
5203) or X-ray evidence of arthritis of the shoulders with 
occasional incapacitating exacerbations (Diagnostic Code 
5003).  Thus, a 20 percent evaluation is not warranted for 
the shoulders either jointly or severally during the 
appellate period.  Thus, a stages rating is not for 
consideration.  See Fenderson.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Because 
such manifestations have not been objectively found, no 
further compensation is warranted under the foregoing 
provisions.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected bilateral shoulder disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

IBS 

The veteran's service-connected IBS has been rated zero 
percent disabling by the RO under the provisions of 
Diagnostic Code 7319.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7319 (irritable colon syndrome), a 30 
percent disability rating is warranted for severe IBS with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress; a 10 percent disability 
rating is warranted for moderate IBS with frequent episodes 
of bowel disturbance and abdominal distress.  See 38 C.F.R. § 
4.114, Diagnostic Code 7319.

On February 2005 VA general medical examination, the veteran 
indicated that she used fiber on a daily basis.  Her weight 
was steady, and the veteran denied nausea and vomiting.  She 
had daily bowel movements but she used a Fleets drink once 
every two months.  She complained of left-sided pain with 
constipation that occurred once every two months.  She denied 
a history of fistulas.  The examiner diagnosed IBS requiring 
daily use of fiber and laxatives every two months.  

On February 2006 VA medical examination, the veteran reported 
that she was generally constipated and had a bowel movement 
every three days.  There was abdominal cramping in the left 
lower quadrant.  She did not have any additional medical 
evaluation of IBS or complaints of constipation since 
discharge from service.  The veteran denied problems with 
anemia although she mentioned blood in the stool the day 
before the examination.  The veteran denied vomiting or 
fistulas and had no loss of weight.  The examiner diagnosed 
IBS with constipation and bowel movements every three days 
with intermittent bleeding.

Pursuant to the February 2006 VA medical examination report, 
a 10 percent evaluation is warranted for the service-
connected IBS.  While her IBS has not been categorized as 
mild, moderate, or severe, the Board finds that it appears to 
approximate a moderate disability due to the frequency of 
symptoms occurring several times a week with abdominal 
distress.  The Board notes that words such as "mild", 
"moderate," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  A 30 percent evaluation is not warranted for the 
service-connected IBS because regular and frequent diarrhea 
has not been noted in the record.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Further, a staged rating need not be 
considered because the Board took into account only the more 
severe symptomatology expressed in the February 2006 VA 
medical examination report.  As such, a staged rating would 
not be beneficial to the veteran because it would likely 
result in a period in which a compensable evaluation is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected IBS has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for right ovarian hemorrhagic cysts is 
denied.

Service connection for internal hemorrhoids is denied.

An initial evaluation in excess of 10 percent for a service-
connected history of bilateral shoulder instability with 
degenerative changes is denied.

An initial evaluation of 10 percent for service-connected IBS 
is granted subject to the law and regulations governing the 
payment of veterans' benefits.


REMAND

The veteran's left wrist symptomatology appears to have taken 
a turn for the worse.  Her left wrist was apparently examined 
by her primary care physician in February 2006.  

Please ask the veteran to indicate where such medical 
treatment took place and obtain from her details regarding 
the treating physician.  The RO must then undertake to obtain 
these medical records.

the RO must send the veteran a supplemental VCAA notice 
consistent with Vazquez-Flores v. Peake advising him that to 
substantiate the claim, he must provide or ask VA to obtain 
medical or lay evidence demonstrating a worsening of the 
disability and the effect that worsening has on his 
employment and daily life.  Also, if the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App Jan. 30, 2008) (citing cases).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a supplemental VCAA 
notice regarding the increased rating 
issue on appeal that is consistent with 
the mandates contained in Vazquez-Flores.

2.  Ask the veteran to provide details 
regarding her February 2006 primary care 
physician visit and, after obtaining a 
release, if necessary, seek to associate 
these records with the claims file.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


